Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 1 of 14 Page ID #:13




                            EXHIBIT 1
012312456Case 5:21-cv-00139-JGB-SP                    789 Filed
                                             Document 1-1   8ÿ801/25/21
                                                                 ÿ8ÿ5 Page 2 of 14 Page ID #:14



                                                                                                 ÿ
 ÿ
  9:;<=>ÿ@ABA<CD
  ÿEFGHIJKLMÿENMNOFKÿPQRSTÿMFÿGIUVUWMX
  YUNIZLÿ[U\]UVM^ÿ_U`MÿaWZLFIUbÿcJMOUÿdÿVFOJbeFIfV
  YUNIZLÿ[UV]OMV^ÿgJVGONHJWKÿhÿF`ÿTSÿUWMIJUV
                                                              ÿ

                                                ijklmnjopqÿstttÿuÿvwxÿyx
                 z{|}ÿC~ÿCEFG]MUIÿJOU
   }D=BAB=Cÿ:;}ÿÿAB}chhSÿÿh
                          z=B<}YFOJbFIfVÿhÿ^ÿGMÿQ
                   }>=|B=CEFG]MUIÿGIFKIN
                         CB}IJWMF]MÿFWOHÿbUGFVJMUb
         @C|{=DBÿ@<A=ABYFOJbFIfVÿEFIGFINMJFW
             AB}ÿC~ÿ@}AB=Ch
          AB}ÿC~ÿ9:;<=>AB=ChQT
                  A=ABÿB=B<}YFOJbFIfVÿhÿ^ÿGMÿQ
                        A}YFOJbFIfVÿEFIGFINMJFW
 ÿ
                                                             ÿ
 ÿ
                                          A}ÿ9=BÿAÿA=<ÿ}<|ÿ9AD}
                      YUOUZMÿgFeWOFNbÿFINMÿ4¡ÿ8 ÿ4 ¢ ÿ6ÿ1% 8
                      £WMUIÿHF]IÿUNJOÿNbbIUVV^ÿ                                         ÿ¤¢ 
 ÿ
                                       ¥UOGÿÿÿYUNIZLÿÿÿ¥JVMFIHÿÿÿcJMOUVÿÿÿYMNIMÿ¦§UI
 EFWMNZMÿ̈Vÿÿ©ÿÿ[U\]UVMÿEFGJUVÿÿ©ÿÿªUMÿNÿYUNIZLÿ£VMJNMUÿÿ©ÿÿIU\]UWMOHÿaVfUbÿ«]UVMJFWVÿPa«VXÿN¬F]MÿEFGHIJKLMÿÿ©ÿ
 EFGHIJKLMÿ¦``JZUÿ¥FUÿNKUÿÿ©ÿÿ_J¬INIHÿF`ÿEFWKIUVVÿ¥FUÿNKUÿÿÿ




                                                             " (#%8 &) 8"*'++#),*"2-# ./"0*2123&34 08+567 515
11 191898!5"2#"5$2#%8 &'
                                                            13
012312456Case 5:21-cv-00139-JGB-SP                    789 Filed
                                             Document 1-1   8ÿ801/25/21
                                                                 ÿ8ÿ5 Page 3 of 14 Page ID #:15



                                                                                                  ÿ
 ÿ
  9:;<=>ÿ@ABA<CD
  ÿEFGHIJKLMÿENMNOFKÿPQRSTÿMFÿGIUVUWMX
  YUNIZLÿ[U\]UVM^ÿ_U`MÿaWZLFIUbÿcJMOUÿdÿVFOJbeFIfV
  YUNIZLÿ[UV]OMV^ÿgJVGONHJWKÿhÿF`ÿTSÿUWMIJUV
                                                              ÿ

                                                ijklmnokpqrÿtuuvÿwlxry
                 z{|}ÿC~ÿCEFG]MUIÿJOU
   }D=BAB=Cÿ:;}ÿÿAB}cSÿÿRQQ
                          z=B<}YFOJbFIfVÿQÿGO]V
                   }>=|B=CEFG]MUIÿGIFKIN
                         CB}IJWMF]MÿFWOHÿbUGFVJMUb
                                 cJMOUÿ̀IFÿNGGO
         @C|{=DBÿ@<A=ABYFOJbFIfVÿEFIGFINMJFW
             AB}ÿC~ÿ@}AB=CQ
          AB}ÿC~ÿ9:;<=>AB=CQQQ
                A=ÿC~ÿ@<A=UeÿNMMUI^ÿWUeÿÿIUJVUbÿGIFKINJWKÿMUM
                        A}YFOJbFIfVÿEFIGFINMJFW
 ÿ
                                                             ÿ
 ÿ
                                           A¡}¢ÿ9=BÿA£ÿ¤A=<ÿ¥¦}<|ÿ9AD}§
                      YUOUZMÿgFeWOFNbÿFINMÿ4¨ÿ8 ÿ4 © ÿ6ÿ1% 8
                      ªWMUIÿHF]IÿUNJOÿNbbIUVV^ÿ                                         ÿ«© 
 ÿ
                                       ¬UOGÿÿÿYUNIZLÿÿÿ¬JVMFIHÿÿÿcJMOUVÿÿÿYMNIMÿ­UI
 EFWMNZMÿ®Vÿÿ̄ÿÿ[U\]UVMÿEFGJUVÿÿ̄ÿÿ°UMÿNÿYUNIZLÿªVMJNMUÿÿ̄ÿÿIU\]UWMOHÿaVfUbÿ±]UVMJFWVÿPa±VXÿN²F]MÿEFGHIJKLMÿÿ̄ÿ
 EFGHIJKLMÿ­``JZUÿ¬FUÿNKUÿÿ̄ÿÿ_J²INIHÿF`ÿEFWKIUVVÿ¬FUÿNKUÿÿÿ

                                                        14


11 191898!5"0#"5$0#%8 &'" (#%8 &) 8"*'++#),*"2-# ./"0*2123&34 08+567 515
012312456Case 5:21-cv-00139-JGB-SP                    789 Filed
                                             Document 1-1   8ÿ801/25/21
                                                                 ÿ8ÿ5 Page 4 of 14 Page ID #:16



                                                                                                  ÿ
 ÿ
  9:;<=>ÿ@ABA<CD
  ÿEFGHIJKLMÿENMNOFKÿPQRSTÿMFÿGIUVUWMX
  YUNIZLÿ[U\]UVM^ÿ_U`MÿaWZLFIUbÿcJMOUÿdÿVFOJbeFIfV
  YUNIZLÿ[UV]OMV^ÿgJVGONHJWKÿQÿF`ÿTSÿUWMIJUV
                                                              ÿ

                                                        hijklminopq
                 rstuÿCvÿwCxyzEF{G]MUIÿ|JOU
 }uD=~BxAB=Cÿ:;uxÿÿABuzc Sÿÿ 
                          r=B<uzYFOJbeFIfV
                   u~>x=tB=CzNZLJWUÿIUNbNOUÿeFIf
                         CBu~zIJWMF]MÿFWOHÿbUGFVJMUb
         @Ctsx=DBÿ@<A=ABzYFOJbFIfVÿEFIGFINMJFW
             ABuÿCvÿ@xuAB=Cz 
          ABuÿCvÿ9:;<=>AB=Cz QT
       9xu=C:~ÿ}uD=~BxAB=CzIUÿIUKÿ ÿcÿS
                A~=~ÿCvÿ@<A=zUeÿNMMUI^ÿIUJVJFWVÿÿNbbJMJFWV
                        Au~zYFOJbFIfVÿEFIGFINMJFW
 ÿ
                                                             ÿ
 ÿ
                                          Auÿ9x=BÿAÿA=<ÿu<tÿ9ADu
                      YUOUZMÿgFeWOFNbÿ|FI{NMÿ4 ÿ8 ÿ4 ¡ ÿ6ÿ1% 8
                      ¢WMUIÿHF]IÿU{NJOÿNbbIUVV^ÿ                                         ÿ£¡ 
 ÿ
                                       ¤UOGÿÿÿYUNIZLÿÿÿ¤JVMFIHÿÿÿcJMOUVÿÿÿYMNIMÿ¥UI
 EFWMNZMÿ¦Vÿÿ§ÿÿ[U\]UVMÿEFGJUVÿÿ§ÿÿ̈UMÿNÿYUNIZLÿ¢VMJ{NMUÿÿ§ÿÿ|IU\]UWMOHÿaVfUbÿ©]UVMJFWVÿP|a©VXÿNF]MÿEFGHIJKLMÿÿ§ÿ
 EFGHIJKLMÿ¥``JZUÿ¤F{UÿNKUÿÿ§ÿÿ_JINIHÿF`ÿEFWKIUVVÿ¤F{UÿNKUÿÿÿ


                                                       15
11 191898!5"5#"5$5#%8 &'" (#%8 &) 8"*'++#),*"2-# ./"0*2123&34 08+567 515
 Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 5 of 14 Page ID #:17




                                                                                    Registration Number
                                                                                  TX 7-951-350
                                                                                    Effective date of
                                                                                       registration:
                                                                                       August 18, 2014




Title
                        Title of Work: SolidWorks 2014
Completion/Publication
                  Year of Completion: 2013
               Date of 1st Publication: September 20, 2013       Nation of 1st Publication: United States

Author
                             Author: Dassault Systemes SolidWorks Corporation
                     Author Created: computer program

                 Work made for hire: Yes
                           Citizen of: United States

Copyright claimant
                 Copyright Claimant: Dassault Systemes SolidWorks Corporation
                                       175 Wyman Street, Waltham, MA, 02451, United States

Limitation of copyright claim
  Material excluded from this claim: computer program
        Previous registration and year: TX 7-768-329     2012
    New material included in claim: computer program

Rights and Permissions
                 Organization Name: Dassault Systemes SolidWorks Corp.
                               Name: Brendan T Redmond
                               Email: brendan.redmond@3ds.com                                   Telephone:   781-810-5619
                             Address: 175 Wyman Street

                                       Waltham, MA 02451 United States

Certification



                                                                                                               Page 1 of 2
                                                16
Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 6 of 14 Page ID #:18

                    Name: Brendan T. Redmond
                     Date: August 18, 2014




                                     17


                                                                              Page 2 of 2
    Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 7 of 14 Page ID #:19




                                                                                 Registration Number
                                                                                 TX 8-284-758
                                                                                 Effective Date of Registration:
                                                                                 May 12, 2016




    Title
                         Title of Work:     SolidWorks 2016


    Completion/Publication
                   Year of Completion:      2015
                Date of 1st Publication:    October 01, 2015
               Nation of 1st Publication:   United States

    Author

                     •       Author:        Dassault Systemes SolidWorks Corporation
                      Author Created:       computer program
                   Work made for hire:      Yes
                           Citizen of:      United States

    Copyright Claimant

                   Copyright Claimant:      Dassault Systemes SolidWorks Corporation
                                            175 Wyman Street, Waltham, MA, 02451, United States
2
    Limitation of copyright claim

      Material excluded from this claim:    computer program
        Previous registration and year:     TX 7-951-350, 2014
                                            TX 7-768-329, 2013

        New material included in claim:     computer program
1
     Rights and Permissions

                   Organization Name:       Dassault Systemes SolidWorks Corporation
                                Name:       Brendan T. Redmond
                                Email:      brendan.redmond@3ds.com
                           Telephone:       (781)810-5619
                              Address:      175 Wyman Street
                                            Waltham, MA 01886

    Certification

                                                                                                            Page 1 of 2



                                                   18
Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 8 of 14 Page ID #:20




                    Name:    Brendan T. Redmond
                     Date:   May 12, 2016
                     Date:   May 12, 2016
                             Approved




                                19                                       Page 2 of 2
    Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 9 of 14 Page ID #:21




                                                                                  Registration Number
                                                                                  TX 8-443-820
                                                                                  Effective Date of Registration:
                                                                                  October 25, 2017




    Title
                         Title of Work:     SOLIDWORKS 2017


    Completion/Publication
                   Year of Completion:      2016
                Date of 1st Publication:    September 30, 2016
               Nation of 1st Publication:   United States

    Author

                     •       Author:        Dassault Systemes SolidWorks Corporation
                      Author Created:       computer program
                   Work made for hire:      Yes
                           Citizen of:      United States

    Copyright Claimant

                   Copyright Claimant:      Dassault Systemes SolidWorks Corporation
                                            175 Wyman Street, Waltham, MA, 02451, United States
2
    Limitation of copyright claim

      Material excluded from this claim:    computer program
        Previous registration and year:     TX8-284-758, 2016
                                            TX8-101-716, 2015

        New material included in claim:     computer program
1
     Rights and Permissions

                   Organization Name:       Dassault systemes SolidWorks Corporation
                                Name:       Brendan T. Redmond
                                Email:      brendan.redmond@3ds.com
                           Telephone:       (781)810-5619
                              Address:      175 Wyman Street
                                            Waltham, MA 02451 United States

    Certification

                                                                                                             Page 1 of 2
                                                   20
Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 10 of 14 Page ID #:22




                      Name:    Brendan T. Redmond
                       Date:   July 13, 2017
                       Date:   July 13, 2017
                               Approved
             Correspondence:   Yes




                                                                         Page 2 of 2
                                  21
    Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 11 of 14 Page ID #:23




                                                                                 Registration Number
                                                                                 TX 8-540-002
                                                                                 Effective Date of Registration:
                                                                                 May 29, 2018




    Title
                         Title of Work:     SOLIDWORKS 2018


    Completion/Publication
                   Year of Completion:      2017
                Date of 1st Publication:    September 25, 2017
               Nation of 1st Publication:   United States

    Author

                     •       Author:        Dassault Systemes SolidWorks Corp.
                      Author Created:       computer program
                   Work made for hire:      Yes
                           Citizen of:      United States
                        Domiciled in:       United States

    Copyright Claimant

                   Copyright Claimant:      Dassault Systemes SolidWorks Corp.
                                            175 Wyman Street, Waltham, MA, 02451, United States
2
    Limitation of copyright claim

      Material excluded from this claim:    computer program
        Previous registration and year:     TX 8-443-820, 2017

        New material included in claim:     computer program
1
     Rights and Permissions

                   Organization Name:       Dassault Systemes SolidWorks Corp.
                                Name:       Brendan Redmond
                                Email:      brendan.redmond@3ds.com
                           Telephone:       (781)810-5619
                              Address:      175 Wyman Street


                                                                                                            Page 1 of 2
                                              22
Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 12 of 14 Page ID #:24



                              Waltham, MA 02451 United States

Certification

                     Name:    Brendan T. Redmond
                      Date:   May 29, 2018
                      Date:   May 29, 2018
                              Approved




                                 23

                                                                         Page 2 of 2
Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 13 of 14 Page ID #:25




                               24
Case 5:21-cv-00139-JGB-SP Document 1-1 Filed 01/25/21 Page 14 of 14 Page ID #:26




                                25
